Case 3:20-cr-00012 Document 1 Filed 01/24/20 Page 1 of 4 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

HUNTINGTON
UNITED STATES OF AMERICA
5) a0-Cr- 600/2-
v. CRIMINAL NO. .).A0-Cr- 00
18 U.S.C. § 1341
ROBERT DALE ADKINS FILE |
oe
INFORMATION ?
(Mail Fraud) | JAN A 2020

 

 

The United States Attorney Charges:

 

 

Background
1. At all relevant times, defendant ROBERT DALE ADKINS was
the treasurer for the Antioch Baptist Church, located at or near
Ona, Cabell County, West Virginia. As treasurer, ADKINS was not
entitled to a salary or payment for his services to the church and
had access to the church's bank statements and checkbook.
2. Antioch Baptist Church maintained a checking account at
City National Bank. ROBERT DALE ADKINS was the authorized signatory
on that account. ADKINS wrote checks out of the church's bank
account and made the deposits into the church's bank account
without approval or oversight from other church board members.
The Scheme
3. From at least 2012 until approximately December of 2018,
at or near Ona, Cabell County, West Virginia, and within the

Southern District of West Virginia and elsewhere, defendant ROBERT

 
Case 3:20-cr-00012 Document 1 Filed 01/24/20 Page 2 of 4 PagelD #: 2

DALE ADKINS did knowingly devise and intend to devise a scheme and
artifice to defraud and to obtain money and property, by means of
materially false and fraudulent pretenses, representations and
promises.

Manner and Means of the Scheme

4, It was part of the scheme to defraud that ROBERT DALE
ADKINS wrote checks from the City National Bank checking account
of Antioch Baptist Church to himself for personal benefit and the
benefit of others without the knowledge and authority of the
Antioch Baptist Church.

5. Tt was a further part of the scheme that ROBERT DALE
ADKINS wrote checks to his personal creditors from the checking
account of Antioch Baptist Church without the knowledge and
authority of Antioch Baptist Church.

6. As a result of his scheme to defraud, defendant ROBERT
DALE ADKINS embezzled approximately $487,488.92 from Antioch
Baptist Church, for his personal benefit and the benefit of others,
during the relevant timeframe.

Use of the Mail

7. On or about December 18, 2018, at or near Ona, Cabell
County, West Virginia, and within the Southern District of West
Virginia, for the purpose of executing or attempting to execute
the above-described scheme and artifice to defraud, ROBERT DALE

ADKINS knowingly placed in an authorized depository for mail, to
Case 3:20-cr-00012 Document 1 Filed 01/24/20 Page 3 of 4 PagelD #: 3

be sent and delivered by the United States Postal Service according
to the direction thereon, an envelope addressed to Ford Credit
containing the matters and things described below: that is, ROBERT
DALE ADKINS mailed and caused to be delivered by mail to Ford
Credit at P.O. Box 650575 in Dallas, TX 75265-0575, check number
31027 drawn on Antioch Baptist Church’s City National Bank checking
account in the amount of Five Hundred Thirty-Four Dollars and

98/100 ($534.98), which he wrote and signed as shown below:

~ f Nisreieee
MEER lronw enor gx ae coo Sane raneaore
Orne oe 84 OS TONAL AMAOUNT DUE $309.50

3 Of Payment Received AFTER 1RAEIIO1B
Pats . Piease Pay $324.58 |
Rises oe oo

goasan DL Aw Oast HHAUTO THR EDDE Dea eTANLE COV eTseTOIt

POM PHO ett belpeathelattynditibola
ROBERT D ADKINS

*
ENTER TOTAL AMOUNT PAID ABOVE

SENO PAYMENT TO:

Be HY Puts abeospabdedeneaecebetedty Bal gedgeeganp enced og tpt

ao ngs o20875
alias TX 75265-057%

ONA WY 25545-9583

24404 300000000006005325L94 300080950009

 

 

 

 

 

2 31027
ante
ANTIOCH BAPTIST CHURCH 4 18- 2 cr
are___ fa 1S I
j
BB oe ae a9 —_!$ 5 S34. i
. - a
. “Pe ak. ahait, “et ANTIOCH BAPTIST cana ao Ro |
Sy. om
* FOR - _
#0320 2 250 100068 3 —I
i . = Seeman ”

8. ROBERT DALE ADKINS knew the amount of the check was not
a legitimate expense of Antioch Baptist Church, but in fact, knew

the check was for a payment on a loan account for his personal

vehicle, a 2016 Ford Escape.

In violation of Title 18, United States Code, Section 1341.

 
Case 3:20-cr-00012 Document1 Filed 01/24/20 Page 4 of 4 PagelD #: 4

NOTICE OF FORFEITURE

i. The allegations contained in this information are hereby
realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a) (2),
and 28 U.S.C. § 2461(c).

2 Upon conviction of the offense in violation of Title 18,
United States Code, Section 1341 set forth in this information,
the defendant, ROBERT DALE ADKINS shall forfeit to the United
States of America, pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982
(a) (2), and 28 U.S.C. § 2461(c), any property, real or personal,
which constitutes or is derived from proceeds traceable to the
offense(s). The property to be forfeited includes, but is not
limited to, $487,488.92 for which the United States will seek a

money judgment.

MICHAEL B. STUART
United States Attorney

By: QQ. Cc Ly
R. GREGORYMCVEY |
Assistant United States Attorney
